DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 5/25/2022 has been entered. Claims 1-18 remain pending in the application. Claim 19 is new. Claims 14-18 have been withdrawn from further consideration.
Applicants amendments to the abstract have overcome the objections previously set forth in the First Action Interview Office Action Summary mailed 5/24/2022.
Applicants amendments to the drawings have overcome the objections previously set forth in the First Action Interview Office Action Summary mailed 5/24/2022.
Applicants amendments to the claims have overcome the objections previously set forth in the First Action Interview Office Action Summary mailed 5/24/2022.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the First Action Interview Office Action Summary mailed 5/24/2022.
Claim Objections
Claim 1 objected to because of the following informalities:   
Line 5-6 recites “the proximal end therefore”. In order to make clearer that the proximal end thereof refers to the proximal end of the housing and not to the proximal end of the device, Examiner suggests replacing “the proximal end thereof” with “the proximal end of the housing”. Alternatively Examiner suggests replacing “the proximal end of the housing forming a handgrip on the proximal end thereof” with “the proximal end of the housing forming a handgrip” as it is clear that the handgrip is on the proximal end of the housing since the first part of the limitation states the proximal end of the housing forming a handgrip.
Claim 10 objected to because of the following informalities:   
Line 3 recites “the guidewire”. The guidewire is introduced in claim 1, which claim 10 depends on, as “an unsheathed guidewire”. Examiner suggests replacing “the guidewire” in claim 10 with “the unsheathed guidewire” in order to keep claim terminology clear and consistent. 
Claim 13 objected to because of the following informalities:   
Line 3 recites “the guidewire”. The guidewire is introduced in claim 1, which claim 13 depends on, as “an unsheathed guidewire”. Examiner suggests replacing “the guidewire” in claim 13 with “the unsheathed guidewire” in order to keep claim terminology clear and consistent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 7 recites “the proximal most end”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the proximal most end refers to the proximal most end of the device, or the proximal most end of the housing, or the proximal most end of the handgrip. Appropriate correction is required. Examiner suggests replacing “the proximal most end” with “a proximal most end of the housing”. For examination purposes Examiner construes the proximal most end to be a proximal most end of the housing. 
Examiner notes claims 2-13 and 19 are similarly rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heh (U.S. PG publication 20030036712) further in view of Bint (U.S. Patent no 6626869) further in view of Belson (U.S. PG publication 20160015943).
[AltContent: ]In regard to claim 1,
[AltContent: textbox (Central portion)][AltContent: connector][AltContent: textbox (Stabilizer )][AltContent: arrow][AltContent: textbox (Feeder tip receiver)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper portion of housing)][AltContent: textbox (Lower portion of housing)][AltContent: arrow][AltContent: rect][AltContent: connector][AltContent: textbox (Housing)][AltContent: connector]
    PNG
    media_image1.png
    767
    436
    media_image1.png
    Greyscale

Heh discloses a device (see figure 1-4, item 10) for facilitating placement of a central line in a patient (paragraph [0003] and [0008]; Examiner notes “for facilitating placement of a central line in a patient” is a functional limitation and due to the structure of the device, the device is fully capable of facilitating placement of a central line in a patient by facilitating placement of a guidewire as supported by paragraph [0003]-[0004] and [0008]), said device comprising: 
a housing (see figure 4 above) having proximal (figure 4, item 31) and distal ends (figure 4, item 33) and a central portion (see figure 4 above) therebetween (see figure 4 above), said housing having an upper portion (see figure 4 above) and a lower portion (see figure 4 above); 
the proximal end of the housing forming a handgrip on the proximal end thereof (see figure 4 above wherein due to the structure of the proximal end of the housing, it is capable of being gripped by a hand, and is therefore construed as a handgrip), said handgrip having at least one of a channel and a through hole (figure 4, item 31A) extending from the proximal most end to the central portion (see figure 4 above), wherein the channel or through hole is sized to receive an unsheathed guidewire (figure 4, item 100; Examiner notes the channel or through hole is fully capable of receiving an unsheathe guidewire due to its size); 
a feeder tip receiver (see figure 4 above) provided on a proximal end of the handgrip (see figure 4 above) in communication with the channel or through hole in said handgrip (see figure 4 above); 
a stabilizer (see figure 4 above) comprising an elongate protrusion (see figure 4 above), said stabilizer located on and extending away from the lower portion of said housing (see figure 4 above), wherein the stabilizer is positioned so as to allow a clinician to hold the device during use with a grip of the index and middle fingers (Examiner notes “so as to allow a clinician to hold the device during use with a grip of the index and middle fingers” is a functional limitation, see figure 4 above and figure 3 wherein due to the structure and positioning of the stabilizer a clinician is fully capable of holding the device during use with a grip of the index and middle fingers); 
a wire slide platform (figure 4, item 40) provided on the central portion of the housing (see figure 4 above; paragraph [0027]), wherein the stabilizer is located underneath the wire slide platform (see figure 4 above).
Heh supports that the device can be used to assist in placing a guidewire in a needle (see paragraph [0004] of Heh), but fails to disclose a luer slip tip provided on the distal end of the housing, said luer slip tip having a mounting portion for attachment to a needle hub assembly, said luer slip tip having a lumen aligned with the channel or through hole in said handgrip. Examiner notes a needle hub assembly is not positively required by claim 1. 
Bint teaches a connector (figure 4, item 38) provided on the distal end of the housing (figure 4, item 42), said connector having a mounting portion for attachment to a needle hub assembly (figure 4, item 32), said connector having a lumen aligned with the channel or through hole in said handgrip (see figure 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the housing of Heh to include a connector provided on the distal end of the housing, said connector having a mounting portion for attachment to a needle hub assembly, said connector having a lumen aligned with the channel or through hole in said handgrip, as taught by Bint, for the purpose of enabling the device to be affixed to a needle or component it is used with which would facilitate proper use (column 5, line 5-6 of Bint). 
Heh in view of Bint is silent as to where the connector is a luer slip tip, and therefore fails to disclose a luer slip tip provided on the distal end of the housing, said luer slip tip having a mounting portion for attachment to a needle hub assembly, said luer slip tip having a lumen aligned with the channel or through hole in said handgrip.
Belson teaches a luer slip tip (figure 1 and 2, item 16; paragraph [0016]) provided on the distal end of the housing (figure 1 and 2, item 1), said luer slip tip having a mounting portion (see figure 1 and 2) for attachment to a needle hub assembly (Examiner notes “for attachment to a needle hub assembly” is a functional limitation and the mounting portion is fully capable due to its structure of being attached to a needle hub assembly of complimentary size/shape as supported by paragraph [0021]), said luer slip tip having a lumen aligned with the channel or through hole in said handgrip (see figure 1 and 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Heh in view of Bint to be a luer slip tip and to modify the needle hub assembly to be compatible with the luer slip tip, as taught by Belson, for the purpose of forming a tight interference fit with the component it is connected with in order to securely hold the component in place (paragraph [0021] of Belson).
In regard to claim 2,
[AltContent: textbox (Thumb base ramp)][AltContent: arrow]
    PNG
    media_image2.png
    524
    629
    media_image2.png
    Greyscale

Heh in view of Bint in view of Belson teaches the device of claim 1 further comprising a thumb base ramp (see figure 2 of Heh) provided on the housing proximate a proximal end of the wire slide platform (see figure 2 of Heh).
In regard to claim 3,
Heh in view of Bint in view of Belson teaches the device of claim 2, wherein the thumb base ramp angles downward towards the wire slide platform (see figure 4 of Heh).
In regard to claim 5,
[AltContent: textbox (Thumb tip ramp)][AltContent: ]
    PNG
    media_image2.png
    524
    629
    media_image2.png
    Greyscale



Heh in view of Bint in view of Belson teaches the device of claim 1, further comprising a thumb tip ramp (see figure 2 of Heh) provided on the housing proximate a distal end of the wire slide platform (see figure 2 of Heh).
In regard to claim 6,
Heh in view of Bint in view of Belson teaches the device of claim 5, wherein the thumb tip ramp angles upward away from the wire slide platform (see figure 4 of Heh).
[AltContent: textbox (Cleaning edge)][AltContent: arrow]
    PNG
    media_image2.png
    524
    629
    media_image2.png
    Greyscale

In regard to claim 7,
Heh in view of Bint in view of Belson teaches the device of claim 5, further comprising a cleaning edge (see figure 2 of Heh above) provided adjacent the thumb tip ramp (see figure 2 of Heh above).
In regard to claim 8,
Heh in view of Bint in view of Belson teaches the device of claim 1, wherein the needle hub assembly (figure 4, item 32 of Bint; as noted above the needle hub assembly is not positively required) includes a hollow sharpened needle (figure 4, item 34 of Bint; column 3, line 65-66; column 5, line 1-4 of Bint) having a lumen extending therethrough (see figure 4 of Bint and column 5, line 1-4 of Bint), said hollow sharpened needle attached to a hub (figure 4, item 36 of Bint), said hub removably attached to the luer slip tip (column 5, line 5-6 of Bint, see analysis of claim 1 above wherein as modified the hub is removably attached to the luer slip tip) .
In regard to claim 9,
[AltContent: textbox (Guidewire acceptor)][AltContent: arrow]
    PNG
    media_image2.png
    524
    629
    media_image2.png
    Greyscale

Heh in view of Bint in view of Belson teaches the device of claim 1, further comprising a guidewire acceptor (see figure 2 above of Heh) adjacent a distal end of the wire slide platform (see figure 2 of Heh) and having a lumen aligned and in communication with said luer slip tip lumen and the channel or through hole in said handgrip (see analysis of claim 1 above and figure 2 of Heh wherein the lumen of the guidewire acceptor is aligned and in communication with said luer slip tip lumen and the channel or through hole in said handgrip.
In regard to claim 10,
Heh in view of Bint in view of Belson teaches the device of claim 9, wherein the guidewire acceptor is funnel shaped with a wide mouth which tapers to a narrow lumen (see figure 2 of Heh above), wherein the guidewire acceptor is configured to receive the guidewire fed from the feeder tip receiver through the handgrip, on the wire slide platform and out the luer slip tip lumen (see figure 2 of Heh above and analysis of claim 1).
In regard to claim 11,
Heh in view of Bint in view of Belson teaches the device of claim 1.
Heh in view of Bint in view of Belson is silent as to wherein a thickness of the handgrip gradually increases from the proximal end of the handgrip to a distal end of the handgrip.
It would have been an obvious matter of design choice to modify Heh in view of Bint in view of Belson to include wherein a thickness of the handgrip gradually increases from the proximal end of the handgrip to a distal end of the handgrip since applicant has not disclosed that having wherein a thickness of the handgrip gradually increases from the proximal end of the handgrip to a distal end of the handgrip solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of a thickness of the handgrip that gradually increases from the proximal end of the handgrip to a distal end of the handgrip, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
In regard to claim 19,
Heh in view of Bint in view of Belson teaches the device of claim 1, wherein the stabilizer is generally centered below the wire slide platform (see figure 3 of Heh).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heh (U.S. PG publication 20030036712) in view of Bint (U.S. Patent no 6626869) in view of Belson (U.S. PG publication 20160015943) further in view of DeMars (U.S. PG publication 20100305474).
In regard to claim 4,
Heh in view of Bint in view of Belson teaches the device of claim 3.
Heh in view of Bint in view of Belson fails to disclose wherein the thumb base ramp includes non-slip features.
DeMars teaches wherein the thumb base ramp (portion of guideway 36 shown in figure 2 with ribs 38) includes non-slip features (figure 2, item 38).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thumb base ramp of Heh in view of Bint in view of Belson to include non-slip features as taught by DeMars, for the purpose of providing ergonomic benefits and enhancing user comfort and control and inhibiting slippage (paragraph [0025] of DeMars).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heh (U.S. PG publication 20030036712) in view of Bint (U.S. Patent no 6626869) in view of Belson (U.S. PG publication 20160015943) further in view of Bint (U.S. Patent no 6626869).
In regard to claim 12,
[AltContent: textbox (Flashback reservoir)][AltContent: arrow]
    PNG
    media_image1.png
    767
    436
    media_image1.png
    Greyscale

Heh in view of Bint in view of Belson teaches the device of claim 5, further comprising a flashback reservoir in the thumb tip ramp (see figure 4 of Heh wherein the reservoir identified is capable of functioning as a flashback reservoir), the reservoir is in fluid communication with the luer slip tip lumen (see analysis of claim 1 above and figure 4 of Heh).
Heh in view of Bint in view of Belson fails to disclose a transparent flashback reservoir.
Bint teaches wherein the device is transparent (column 4, line 26-29 and column 6, line 18-23.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heh in view of Bint in view of Belson to be transparent, therefore resulting in a transparent flashback reservoir, as taught by Bint, for the purpose of enabling viewing of the guidewire (column 4, line 26-29 and column 6, line 18-23 of Bint).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heh (U.S. PG publication 20030036712) in view of Bint (U.S. Patent no 6626869) in view of Belson (U.S. PG publication 20160015943) further in view of Lashinski (U.S. patent no 5185004).
In regard to claim 13,
Heh in view of Bint in view of Belson teaches the device of claim 1.
Heh in view of Bint in view of Belson fails to disclose further comprising a backflow preventer provided in fluid communication with the luer slip tip lumen, the backflow preventer comprising a gasket configured to surround and engage the guidewire.
Lashinski teaches further comprising a backflow preventer (figure 1, item 35; column 7, line 36-48) provided in fluid communication with a lumen (lumen of item 30), the backflow preventer comprising a gasket (column 7, line 36-48; Examiner notes an o-ring is construed as a gasket) configured to surround and engage the guidewire (item 40; column 7, line 36-48).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Heh in view of Bint in view of Belson to include further comprising a backflow preventer provided in fluid communication with a lumen, the backflow preventer comprising a gasket configured to surround and engage the guidewire, therefore resulting in further comprising a backflow preventer provided in fluid communication with the luer slip tip lumen, the backflow preventer comprising a gasket configured to surround and engage the guidewire as taught by Lashinski, for the purpose of forming a fluid tight seal (column 7, line 36-48 of Lashinski).
Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783